Citation Nr: 1023029	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  03-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
status post laminectomy, L5-S1, for the period prior to July 
8, 2009.

2.  Entitlement to a rating in excess of 40 percent for 
status post laminectomy, L5-S1, for the period since July 8, 
2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1975 to July 
1995. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
Veteran's claim for an increased rating for his service-
connected lumbar spine disorder and assigned a disability 
evaluation of 20 percent.  A timely appeal was noted with 
respect to the assigned rating.

During the pendency of the Veteran's appeal, the RO awarded 
an increased evaluation for the service-connected lumbar 
spine disability from 20 percent to 40 percent, effective 
July 8, 2009.  The United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is awarded.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).   The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  Thus, the issue remains in 
appellate status. 

The record reflects that the Veteran has cauda equina 
syndrome, which is associated with his lumbar spine 
disability and results in radiculopathy and numbness of the 
perineum and anus.  The Veteran also has erectile dysfunction 
which is the result of his lumbar spine disability.  Service 
connection was granted for these disorders in rating 
decisions dated May 2003 (erectile dysfunction) and October 
2005 (cauda equina syndrome).  There has been no notice of 
disagreement filed with regard to the evaluations or 
effective dates assigned to those disorders, and these 
matters are not currently developed for appellate review.  
Therefore, the only issue in appellate status is as noted 
above.


In June 2006, the Board issued a decision denying entitlement 
to a rating in excess of 20 percent for status post 
laminectomy, L5-S1.  The Veteran subsequently appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  A memorandum decision was received in May 
2008, and the Court entered Judgment the same month, vacating 
the Board's June 2006 decision and remanding the claim to the 
Board for readjudication consistent with the memorandum 
decision.

In April 2009, the Board remanded this issue to the RO (via 
the Appeals Management Center (AMC)) for further evidentiary 
development.  After completion of the requested development, 
the case is back before the Board for further appellate 
action.


FINDINGS OF FACT

1.  Prior to April 10, 2003, the Veteran's lumbar spine 
disability was characterized by symptoms approximating mild 
to moderate limitation of motion of the spine and moderate 
intervertebral disc syndrome; flexion of the spine was not 
limited to 30 degrees or less, there was no ankylosis of the 
spine, and no incapacitating episodes requiring physician-
prescribed bedrest.  

2.  Since April 10, 2003, the Veteran's lumbar spine 
disability has been characterized by severe limitation of 
motion of the lumbar spine, with flexion of the thoracolumbar 
spine limited to less than 30 degrees when pain is 
considered; while there are symptoms analogous to pronounced 
intervertebral disc syndrome, separate neurological 
evaluations have been assigned for each of the neurologic 
abnormalities, so no symptom other than limitation of motion 
is addressed in the evaluation assigned for the Veteran's 
lumbar disability.  

3.  The Veteran's lumbar spine disability results in urinary 
dysfunction and some loss of control of the rectal sphincter, 
resulting in symptoms analogous to constant slight or 
occasional moderate fecal leakage.


CONCLUSIONS OF LAW

1.  Prior to April 10, 2003, the criteria for an evaluation 
in excess of 20 percent for status post laminectomy, L5-S1, 
were not met.  38 U.S.C.A. §§ 155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5243 
(2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5293 (as in effect from September 23, 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5292, 5293 
(2002, as in effect prior to September 23, 2002).

2.  From April 10, 2003, the criteria for an increased 
evaluation to 40 percent, but no higher evaluation, for 
status post laminectomy, L5-S1, have been met, but no 
criterion for an evaluation in excess of 40 percent, status 
post laminectomy, L5-S1, are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5242, 524, 4.114, Diagnostic Code 7332, 
4.115a, Diagnostic Code 7542 (2009); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5293 (as in effect from 
September 23, 2002 through September 26, 2003); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Code 5292, 5293 (2002, 
as in effect prior to September 23, 2002).

3.  The criteria for separate, compensable evaluation for 
rectal sphincter control dysfunction have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.114, Diagnostic Code 7332 (2009).  

4.  The criteria for separate, compensable evaluation for 
urinary control dysfunction have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.115b, Diagnostic Code 7542 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
purported to clarify VA's notice obligations in increased 
rating claims, holding that a notice letter must inform the 
Veteran that, to substantiate a claim, he or she must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court also held 
that where the claimant is rated under a diagnostic code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.

The U.S. Court of Appeals for the Federal Circuit reversed 
the Court's holding in Vazquez, to the extent the Court 
imposed a requirement that VA notify a Veteran of alternative 
diagnostic codes or potential "daily life" evidence.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
Reviewing July 2002 and February 2005 correspondence to the 
Veteran in this case in light of the Federal Circuit's 
decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a) compliant notice as to his increased 
rating claim.

In correspondence dated July 2002 and February 2005, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claim for an increased rating; 
information and evidence that VA would seek to provide; and 
information and evidence that the Veteran was expected to 
provide.  

If the initial notices to the Veteran were defective, as to 
notice or content, such errors were cured by the notices 
issues following the April 2009 Remand, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the RO's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
RO) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
treatment records have been associated with the claims file.  
All identified and available post-service treatment records 
have been secured.  The Veteran has been medically evaluated 
in conjunction with his claim.  Following the April 2009 
Remand, the Veteran was afforded additional VA examination.  
The duties to notify and assist have been met.

Legal Criteria

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
found in 38 C.F.R. Part 4.  Disability ratings are intended 
to compensate impairment in earning capacity due to a 
service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation 
of a service-connected disorder requires a review of the 
Veteran's entire medical history regarding that disorder.  38 
C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  When a reasonable doubt arises regarding the degree 
of disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 4.3.  If there is a question as to 
which evaluation to apply to the Veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. 
West, 12 Vet. App. 119 (1999).   In other words, where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.

The Veteran filed a claim for service connection for status 
post laminectomy, L5-S1, in June 2002.  During the pendency 
of this appeal, the criteria for rating spine disabilities 
were changed.  The VA General Counsel has held that where a 
law or regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether  
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome (IDS) that is postoperative, 
cured, warrants a noncompensable evaluation; IDS that is mild 
warrants a 10 percent evaluation; IDS that is moderate with 
recurring attacks warrants a 20 percent evaluation; IDS that 
is severe, with recurring attacks with intermittent relief 
warrants a 40 percent evaluation; and IDS that is pronounced, 
with persistent symptoms compatible with sciatic neuropathy  
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief warrants 
a 60 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).

The regulations regarding the evaluation of IDS were revised 
effective September 23, 2002.  Under the revised regulations, 
IDS is evaluated (preoperatively or postoperatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other  
disabilities, whichever method results in the higher 
evaluation.  IDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months (60 
percent); with incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months (40 percent); with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4  
weeks during the past 12 months (20 percent); and with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months (10 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003). 

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to IDS that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
IDS that are present constantly, or nearly so.  Id.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Note 3 provides that if IDS is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

Effective September 26, 2003, the schedule for rating 
disabilities of the spine was revised.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243.   Under these revised 
criteria, IDS is evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:
Unfavorable ankylosis of the entire 
spine........................................................
...100

Unfavorable ankylosis of the entire thoracolumbar 
spine.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
................40

Forward flexion of the thoracolumbar spine greater than 30  
degrees but not greater than 60 degrees; or, the combined 
range of motion of the  thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.............                                        
..................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the  thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the  height.........                   
......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic  
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dispend or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

The Formula for Rating IDS based on incapacitating episodes 
remains as stated above and was not changed in September 
2003.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).   
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R.    § 4.40.  

In addition, under the criteria effective prior to September 
26, 2003, DC 5292 provided for ratings based on limitation of 
motion of the lumbar spine.  When such limitation of motion 
is moderate, a 20 percent rating is warranted.  When 
limitation of motion is severe, a 40 percent rating is 
warranted.  The maximum rating under DC 5292 is 40 percent.

Claim for increased evaluation for lumbar disability

1.  Evaluation prior to April 10, 2003

In June 2002, the Veteran stated that his lumbar spine 
disability resulted in numbness in the right lower extremity 
and restrictions on lifting more than 50 pounds.  On VA 
examination in July 2002, the Veteran reported tightness in 
the buttocks and an inability sit for long periods.  Numbness 
in the perineum and anus resulted in slow elimination; 
however, there was no fecal or urinary incontinence.  He also 
had stiffness and numbness in the low back and buttocks and a 
sensation of increased tightening after driving.  Despite the 
complaints of stiffness, tightness, and decreased sensation, 
he had very little pain.  He reported weakness in the lower 
extremities but no history of falling.  He walked 30 minutes 
a day and climbed stairs as therapy.  He had been employed 
full-time, but was laid off due to downsizing.  There was no 
indication that his service-connected lumbar spine disability 
played a role in his unemployment.  

Range of motion testing showed flexion to 90 degrees, with 
tightness at 90 degrees.  Extension was to 10 degrees with 
the same symptoms.  Lateral flexion was to 20 degrees 
bilaterally and rotation was to 45 degrees bilaterally.  
Sensation in the buttocks, perineum, and lower extremities 
was intact, but there was subjective numbness to touch on the 
right fifth toe.  Knee jerk was equal bilaterally.  There was 
no edema, swelling, or weakness of the lower extremities.  
This evidence, especially the fact that the Veteran had range 
of flexion to 90 degrees, establishes that the Veteran's 
lumbar spine disability was not more disabling than 
commensurate with the 20 percent evaluation assigned, under 
DCs 5292 and 5293, now codified at DCs 5242 and 5243.

2.  Evaluation from April 10, 2003

On VA examination conducted on April 10, 2003, the Veteran 
again reported discomfort after sitting for long periods of 
time, as well as slow bowel function.  There was no fecal or 
urinary incontinence.  He had numbness in the proximal thigh 
and right big toe.  He reported "no problems" going up 
stairs or a ladder, and he did not take medication for pain.  
He did not use a cane or back brace.  The Veteran was 
employed as a computer programmer and had not missed work due 
to back pain within the past 3 months.  He could walk one 
mile and had no flareups of pain.  He only had tightness in 
his back when he got up in the morning.

On physical examination, there was normal lumbar curvature 
and no paraspinal muscle spasm.  There was no tenderness of 
the lumbar vertebrae or sacroiliac joint.  Flexion was 65/90; 
extension was 25/30; lateral flexion was 25/30; and rotation 
was 20/30.  The Veteran grunted throughout range of motion 
testing due to pain.  He could walk on his toes and heels but 
had pain while doing so.  Repetitive flexion of the lumbar 
spine was not accomplished due to pain.  Straight leg raising 
of both legs was also painful.  Knee reflexes were normal 
bilaterally, although ankle jerk was absent on the right and 
normal on the left.  There was diminished sensation on the 
lateral sides of both feet and the right posterior thigh.  
There was also diminished vibratory, light touch and pain 
sensation in the right lower extremity.  

On VA genitourinary examination in June 2005, the Veteran 
reported slow bowel movements and urination due to numbness 
in the penis, perineum, and anus.  There was no fecal or 
urinary incontinence.  He urinated 4 to 8 times a day, 
depending on his fluid intake, and once at night.  He could 
not tolerate sitting more than 25 minutes.  He remained 
employed as a teacher in a computer college.  Physical 
examination showed numbness of the penis, inner gluteus and 
upper inner thighs bilaterally.  The lower extremities showed 
no swelling or discoloration.  There were palpable posterior 
tibial and dorsalis pedis pulses bilaterally.  Rectal 
examination showed no stricture in the rectum or anus.  There 
was no reduction in the lumen and no history of fecal 
leakage, nor was there evidence of rectal prolapse.  The 
diagnosis was cauda equina syndrome, numbness in the anus, 
and slow urination, all due to the Veteran's laminectomy.  As 
noted above, a separate grant of service connection for cauda 
equina syndrome is in effect.

In correspondence received by the RO on June 1, 2009, the 
Veteran reported that his symptoms had worsened, but that he 
coped with the pain and "press[ed] on with life."  Getting 
in and out of a car caused his back to stiffen up, and he had 
to spend a few minutes adjusting.  He had flare ups that came 
and went.  He was unable to sit or stand for a prolonged 
period of time; doing so caused numbness and cramping in the 
lower extremities.  He was unable to play sports or relieve 
himself properly.  He had occasional fecal leakage due to 
numbness in the anus.  

Analysis

The evidence from the April 2003 VA examination establishes 
that the Veteran was still able to flex his lumbar spine more 
than 60 degrees, even though he had pain beginning prior to 
flexion to 30 degrees.  No range of motion was provided at 
the time of VA examination conducted in 2005.  Following the 
Court's Order in 2008 and Remand of the appeal in 2009, no 
additional evidence has been added to the file for appellate 
review which identifies the Veteran's range of motion of the 
lumbar spine during the period from the April 10. 2003 VA 
examination until the date of the July 8, 2009 VA 
examination.  

The date or approximate period of time of the change in the 
Veteran's ability to flex to 65 degrees, with pain beginning 
at 0 degrees, in 2003, to the Veteran's inability to flex 
more than 20 degrees, with pain beginning at 0 degrees, is 
not shown in the evidence.  The Board notes that the Veteran 
submitted his claim in June 2002.  The Board finds that, in 
light of the lack of evidence, despite the Veteran's 
continuous claim for an increased rating, doubt as to when 
the Veteran's range of motion of the lumbar spine advanced to 
40 percent disabling should be resolved in the Veteran's 
favor.  

Therefore, since the Veteran's range of lumbar spine motion 
was first shown to be painful from zero degrees on April 10, 
2003, and no improvement is shown after that date, a 40 
percent evaluation is assigned for severe limitation of range 
of motion of the lumbar spine from April 10, 2003.  

On July 8, 2009, the Veteran received a VA spine examination.  
He reported flareups of pain after bending, cutting the 
grass, or for no reason.  His pain during the examination was 
7 out of 10 due to a flare up which had begun approximately 2 
weeks prior after cutting the grass.  He confined himself to 
bed for 1 and 1/2 days, but still had difficulty rising from a 
chair or examining table or putting on socks or shoes.  He 
used a heating pad to treat his pain. 

His general course since onset of his back pain was said to 
be "intermittent with remissions."  His current symptoms 
included pain, stiffness, and weakness.  There were no muscle 
spasms.  He required constant use of an appliance for urinary 
incontinence, and voided every 1 to 2 hours during the day 
and 3 times at night.  He had occasional fecal leakage which 
was said to be "mild" and did not require the use of a pad.  

The Veteran described his disability as causing moderate but 
constant pain on a daily basis, with radiation to the 
buttocks and lower extremities.  He had weekly severe 
flareups which lasted 1 to 7 days.  During these flareups, he 
had increased limitation of motion.  He had placed himself on 
bedrest 1 to 2 times per year for approximately 1 and 1/2 days, 
but had no periods of physician-prescribed bedrest.  He used 
crutches, a lumbar belt, and a back pillow as needed for 
relief.  He was able to walk a mile.  

On physical examination, the Veteran's posture was normal 
with a slightly antalgic gait.  There was no abnormal spinal 
curvature or ankylosis.  There was no spasm, atrophy, or 
weakness, although the examiner did observe guarding, pain 
with motion, and tenderness.  These symptoms were not severe 
enough to be responsible for the Veteran's antalgic gait.  A 
motor examination showed somewhat diminished strength and 
sensation in the lower extremities.  There was diminished 
knee and ankle jerk bilaterally but no reflexes were absent.  
Range of motion testing showed flexion limited to 20 degrees, 
extension to 0 degrees, lateral flexion to 10 degrees 
bilaterally, and rotation to 10 degrees bilaterally.  There 
was evidence of pain upon active range of motion.  Range of 
motion testing subsequent to repetitive motion could not be 
tested due to severe pain.  

The Veteran had lost his job in March 2009 due to layoffs.  
There was no indication that his lumbar spine disability 
played a role in his unemployability.  His lumbar spine 
disability was said to have "mild" effects on most 
activities of daily living, but participation in sports was 
prevented.  

On neurological examination in July 2009, diminished 
sensation in the bilateral lower extremities was again noted, 
but the Veteran also had absent left knee jerk and bilateral 
Achilles reflex.  

On review of the record, the Board finds that an evaluation 
in excess of 40 percent is not warranted for the Veteran's 
service-connected lumbar spine disability under either the 
former or current criteria for the period since April 10, 
2003.  In this regard, the objective evidence shows that the 
Veteran's service-connected degenerative disc disease is 
manifested by neurologic symptoms consistent with cauda 
equine syndrome, and service connection has been granted for 
some of those symptoms, and other neurologic symptoms are 
discussed below.  

The manifestations of cauda equina syndrome, for which 
service connection has been granted, and the manifestations 
of neurologic abnormality discussed below cannot serve to 
increase the assigned 40 percent evaluation for back 
disability assigned under DCs 5242 and 5243, since the 
Veteran is entitled to an evaluation under only one 
diagnostic code for each symptoms of his disability.  

After consideration of the evidence of record, the Board 
finds that the Veteran's lumbar symptoms have more closely 
approximated a rating of 40 percent under the former criteria 
and the current criteria, with consideration of all 
neurologic symptoms under other assigned Diagnostic Codes.

Applying the current criteria to the Veteran's claim, the 
evidence fails to show that the Veteran's lumbar spine 
disability has resulted in incapacitating episodes resulting 
in physician-prescribed periods of bed rest having a total 
duration of at least 6 weeks during the past 12 months to 
warrant an evaluation greater than 40 percent under 
Diagnostic Code 5243.  Although the Veteran reported that he 
voluntarily confined himself to bed for short periods, there 
is no indication in the record that a physician ordered him 
to bed for any period of time.  Thus, an evaluation in excess 
of 40 percent is not warranted based on the frequency of 
incapacitating episodes.   

Furthermore, the evidence tends to show that the Veteran's 
disability does not meet the criteria for a rating in excess 
of 40 percent for orthopedic manifestations, as there is no 
evidence of ankylosis.  

The Board has considered whether factors including functional 
impairment and pain as addressed under 38 C.F.R. §§ 4.10, 
4.40, 4.45 would warrant a higher rating.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  The July 2009 VA examiner stated that the 
DeLuca factors could not be tested due to pain upon 
repetitive motion, as had the April 2003 VA examination.  The 
Veteran reported that his major functional impact was playing 
sports, with mild to no functional impact on other activities 
of daily living.  Even acknowledging the Veteran's pain on 
repetitive motion, and functional limitations on activities 
such as sitting and standing for long periods of time, the 
Board finds that the currently assigned 40 percent disability 
rating adequately compensates him for any such symptoms and 
any functional loss experienced since July 8, 2009.

Separate neurologic abnormalities

1.  Abnormality of anal sphincter control

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately.  The Veteran reported 
that he had difficulty urinating due to the numbness caused 
by his cauda equina syndrome, and the Veteran reported loss 
of feeling in the rectal sphincter, with occasional leakage.  
There is also evidence of bilateral radiculopathy and absent 
ankle jerk on the right; however, the decreased reflexes and 
the neurological deficits in the bilateral lower extremities 
were addressed in a separate rating decision for cauda equina 
syndrome dated October 2005.  The Veteran also has erectile 
dysfunction which is associated with his service-connected 
lumbar spine disorder; however, service connection for that 
disorder was granted by rating decision dated May 2003, and 
is not presently on appeal.  

In correspondence received on June 1, 2009, the Veteran 
reported occasional fecal leakage due to numbness in the anus 
caused by his lumbar spine disability.  The Veteran is 
competent to report symptoms of bowel dysfunction, and the VA 
examinations of record establish that the Veteran has 
numbness in the anus and perineum which affect his bowel 
function.  Under Diagnostic Code 7332, impairment of 
sphincter control resulting in constant slight or occasional 
moderate leakage meets the criteria for a 10 percent rating.  
The Board finds that the June 1, 2009 report of occasional 
fecal incontinence without the use of pads meets at least the 
criteria for a separate, compensable evaluation for 
impairment of sphincter control under DC 7332.  The agency of 
original jurisdiction will evaluate the severity of the 
rectal dysfunction following the issuance of this decision.

2.  Abnormality of urinary sphincter control  

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately.  As noted previously, 
however, the Veteran's erectile dysfunction, bilateral 
radiculopathy and decreased sensation due to cauda equina 
syndrome were service-connected in separate rating decisions 
dated in May 2003 and October 2005.  There has been no notice 
of disagreement filed with regard to the evaluations or 
effective dates assigned to those disorders, and these 
matters are not currently developed for appellate review.  

However, there is no criterion in the assigned Diagnostic 
Codes which addresses the Veteran's voiding frequency.  At 
the time of VA examination in 2009, the Veteran appears to 
have reported that he used an appliance for control of 
urinary incontinence.  He reported daytime voiding frequency 
of one to two hours and awakening to void three times per 
night.  A 10 percent rating is assigned where there is a 
daytime voiding interval between 2 and 3 hours or awakening 
to void 2 times per night; a 20 percent rating is assigned 
where there is a daytime voiding interval between 1 and 2 
hours or awakening to void 3 to 4 times per night.  
DC 7543.

The Board finds that the Veteran's July 2009 report of 
voiding frequency meets at least the criteria for a separate, 
compensable evaluation for impairment of urinary sphincter 
control under DC 7542 (neurogenic bladder).  The agency of 
original jurisdiction will evaluate the severity of the 
neurologic bladder dysfunction following the issuance of this 
decision.

3.  Extraschedular evaluation   

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the 
Veteran's service-connected lumbar spine disability presents 
an exceptional or unusual disability picture with related 
factors such as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of regular schedular standards.  Although the 
Veteran is not currently employed, he stated to the examiner 
that he was laid off and did not indicate that his 
unemployability was due to his lumbar spine disorder.  The 
Veteran has not required hospitalization due to lumbar spine 
disability or urinary frequency or dysfunction of the anal 
sphincter.  A referral for consideration of an extraschedular 
rating is therefore not warranted.  See Floyd v. Brown, 8 
Vet. App. 88, 96 (1996); see also Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The preponderance of the evidence is 
against an evaluation in excess of 20 percent prior to April 
10, 2003, or in excess of 40 percent for lumbar disability 
from July 9, 2009.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).  The Veteran's claim may be granted only to the 
extent that a 40 percent evaluation is granted from April 10, 
2003, and that separate, compensable, or higher evaluations 
are in order for rectal and urinary dysfunctions.


ORDER

The appeal for a rating in excess of 20 percent for status 
post laminectomy, L5-S1, for the period prior to April 10, 
2003 is denied.

The appeal for an increased evaluation from 20 percent to 40 
percent for status post laminectomy, L5-S1, for the period 
from April 10, 2003 through July 8, 2009 is granted, subject 
to law and regulations governing the effective date of an 
award of monetary compensation; the appeal is granted to this 
extent only.

The appeal for an evaluation in excess of 40 percent for 
status post laminectomy, L5-S1, from July 9, 2009, is denied.

A separate, compensable evaluation for voiding dysfunction is 
granted.

A separate, compensable evaluation for abnormality of control 
of the rectal sphincter is granted.  



____________________________________________
Tresa M. Schlecht, 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


